Citation Nr: 1630603	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-30 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include to posttraumatic stress disorder (PTSD), depression, and an adjustment disorder.

2.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus (also referred to as flat foot) with plantar fasciitis, to include consideration of a separate compensable rating for metatarsalgia. 

3.  Entitlement to a compensable rating for a skin disability (claimed as tinea pedis of the feet and dermatitis and eczema of hands and arms) prior to January 29, 2015, and in excess of 10 percent since January 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, the RO increased the initial rating for bilateral pes planus to 30 percent in an October 2013 rating decision, and combined evaluation of the Veteran's skin disorders of the feet (tinea pedis), hands and arms (dermatitis and eczema), and granted the Veteran an increased rating from noncompensable to 10 percent effective January 29, 2015.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran originally claimed service connection for PTSD and an adjustment disorder, he has also been diagnosed with depression and anxiety.  In light of Clemons, the Board expanded and combined the Veteran's service connection claims for PTSD and an adjustment disorder as a single claim for an acquired psychiatric disability to encompass all psychiatric impairments of record, as noted on the first page of this decision.

A claim for a total disability rating based on individual unemployability (TDIU) may be inferred in an increased rating claim when the record raises the question of unemployability due to the disability for which an increased rating is sought. Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  TDIU is not an issue in the instant case. The Veteran has limited the issues on appeal to the higher rating.  The Veteran made a claim of unemployability in his initial claim, however, he chose not to appeal that matter when appealing these other issues on appeal.  Therefore, the Board finds a TDIU claim not on appeal.

In October 2015, the Veteran attended a Board hearing before the undersigned and offered testimony.  A complete transcript is of record.  At that time, the record was held open for 60 days to allow the Veteran to submit additional medical evidence, which he did in November 2015.  Waiver of RO consideration is presumed since the Veteran submitted his substantive appeal after February 2013 and did not specifically request RO review. 


FINDINGS OF FACT

1.  The Veteran's depression has been linked to his service-connected back disorder, and his PTSD has been linked to fear of hostile and military terrorist activity experienced in service.

2.  During the appeal period, the Veteran had bilateral pes planus with plantar fasciitis manifested by marked pronation, tenderness of the plantar surfaces of the feet, with pain on manipulation and use accentuated, as well as metatarsalgia.   However, the symptoms improved with orthotic shoes or appliances.

3.  Prior to January 29, 2015, the Veteran's skin disability of the hands and arms was treated with a topical corticosteroid for less than six weeks during a 12-month period.  The feet were treated with an anti-fungal skin medication.  In total, the skin disabilities covered less than 5 percent of the entire body.

4.  Since January 29, 2015, the Veteran's skin disability of the hands, arms, and feet covered between 5 and 20 percent for the entire body and required treatment with a topical corticosteroid and an anti-fungal medication for less than six months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression and PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for a separate 10 percent rating for metatarsalgia have been met as of February 26, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2016).

4.  Prior to January 29, 2015, the criteria for a compensable rating had not been met for a skin disability of the feet. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Codes 7806, 7813 (2016).

5.  Prior to January 29, 2015, the criteria for a 10 percent rating had been met for a skin disability of the hands and the arms. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Codes 7806 (2016).

6.  Since January 29, 2015, the criteria for a rating in excess of 10 percent have not been met for a skin disability of the hands, arms and feet. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, establishing service connection requires (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A.  Acquired Psychiatric Disorder 

In September 2009, at his local VA Medical Center, the Veteran complained of depressed mood.  Two months later in November 2009, the VA medical professional diagnosed the Veteran with an adjustment disorder.  In later evaluations at the VA Medical Center, the Veteran was diagnosed with depression. The Veteran asserts that his psychiatric disorders are related to service. 

In September 2013, VA scheduled the Veteran for a psychiatric examination.  The examiner diagnosed the Veteran with a depressive disorder with depressed mood, fatigue, suicidal ideation, and irritability.   The examiner opined that the Veteran's anxiety and depressed mood appeared related to his pain level.  His pain of record was connected to a back injury from driving a truck after discharge from the military.  The connection made by the VA examiner appears based on a West Los Angeles, California VA Medical Center (West LA VAMC) progress note reporting that the Veteran's mood was not good due to his back problems.  However, since that assessment was made, the RO, in an April 2014 rating decision, granted the Veteran service connection for degenerative disc disease effective December 31, 2013.  With the Veteran's depression associated with a condition that has now been  service-connected, the Board finds service connection warranted.

The Veteran also meets the criteria for service connection for PTSD.  Establishing service connection for PTSD requires a slightly different set of criteria from the general standard. There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases). 38 C.F.R. § 3.304(f). The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).  In August 2014, VA amended 4.125 by changing DSM-IV to DSM-V. See Fed. Reg. 45093 (Aug. 4, 2014).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66   (1993). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.' 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy. See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).  

In October 2013, VA psychologist M.F. formally diagnosed the Veteran with PTSD based on the Veteran's account of his service in the Middle East.  As a military truck driver, the Veteran reported being left in the dessert for several hours after his vehicle broke down, saw friends die, was shot at and witnessed bombings.  As a result of these encounters, the Veteran reported flashbacks, nightmares and increased anxiety and irritability.  Although the stressor has not been verified, the Veteran's account is consistent with the circumstances of the Veteran's service delivering ammunition in a combat zone.  In a November 2015 letter, M.F. stated that he had been seeing the Veteran since October 2013, and the current active diagnoses were recurrent major depression and PTSD.  Accordingly, the Board finds that the Veteran's lay testimony in this instance is sufficient to support the in-service stressor.  

In conclusion, service connection for an acquired psychiatric disorder, with diagnosed PTSD, depression, and an adjustment disorder, is warranted.

As a full grant on the benefits on appeal, any error related to the Veterans Claims Assistance Act (VCAA) as to these issues is moot.

II. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Pes Planus

In the June 2010 rating decision, the RO granted the Veteran service connection for bilateral pes planus with a 10 percent rating under Diagnostic Code 5276. 38 C.F.R. § 4.71a.  Diagnostic Code (DC) 5276 is used to rate the severity of acquired flatfoot.  Pes planus is the formal name for flat feet.  In an October 2013 Decision Review Officer Decision, the initial rating was increased to 30 percent indicating a severe bilateral flatfoot disability.  

5276 	Flatfoot, acquired:

	Mild: symptoms relieved by built-up shoe or arch support	0
		
	Moderate; weight-bearing line over or medial to great toe, inward 
			bowing of the tendo achillis, pain on manipulation and use of 
			the feet, bilateral or unilateral 	10

	Severe; objective evidence of marked deformity (pronation, 
			abduction, etc.), pain on manipulation and use accentuated, 
			indication of swelling on use, characteristic callosities:
				Bilateral	30
				Unilateral	20
	
	Pronounced; marked pronation, extreme tenderness of plantar 
			surfaces of the feet,  marked inward displacement and severe spasm 
			of the tendo achillis on manipulation, not improved by orthopedic 
			shoes or appliances:
				Bilateral	50	,.,,	,,,,.,,,,,,,,.,,,,,.,,,	,	,,,,,,,,,,,,,,,,,,,,,	50
				Unilateral 	30
		
With evidence of bilateral pes planus, the maximum schedular rating allowed is 50 percent for a showing of a pronounced acquired bilateral flat foot disability.  Although the Veteran's representative has asserted that the Veteran has had medical evaluations of his pes planus consistent with a 50 percent rating, the Board finds those assertions inaccurate.  In reviewing the record, the Board finds that the severity of the Veteran's pes planus warranted no more than a 30 percent rating during the entire appeals period.  

After complaints from the Veteran of a bilateral foot disability, he was seen at the Little Rock, Arkansas VA Medical Center (Little Rock VAMC) for a podiatry consultation.  At the appointment, the Veteran reported generalized pain of the feet bilaterally with increased weight bearing activity.  The Veteran also complained of painful arches and heels.  Physical examination revealed that the Veteran's medial arches were decreased.  Weightbearing revealed calcaneus in rectus position.  Neurovascular status was intact. Mild tenderness was seen upon palpation along the medial band of the plantar fascia.  X-rays of the feet revealed calcaneal inclination angle was zero and bisection of the talus was slightly superior to bisection of the first metatarsal bilaterally.  No fracture or degenerative changes were noted.  The VA podiatrist diagnosed the Veteran with flatfoot, plantar fasciitis, and fibromatous.  To minimize symptoms, the podiatrist advised to wear supportive shoe gear with a thick cushion sole and the use of stretching exercises. 

Following the VA podiatrist consultation, VA scheduled the Veteran a VA feet examination in January 2010 to determine the etiology and severity of the Veteran's bilateral foot disability.  The examiner noted that the Veteran was diagnosed with flatfeet in service.  Even though the Veteran complained of pain in his feet, he reported wearing a custom orthotic with his shoes that was helpful.  Examination of the feet revealed a collapsed medial arch bilaterally.  Tenderness was noted to palpation over the medial arch. No other abnormalities were detected. The Veteran had good range of motion of the toes.  He had no pain on manipulation of the foot.  Furthermore, no edema, weakness, fatigability, or instability was noted.  The only symptom complained of consistently by the Veteran was bilateral foot pain, but he reported that his symptoms were relieved through the use of a custom orthotic.  The examiner also found no evidence of abnormal weightbearing.  The Achilles tendons were in proper alignment.  X-rays of the feet were considered normal with well-maintained arches on lateral standing views and normal bone joints.  With evidence of improvement of the disability with the use of orthotics and no evidence of additional symptoms that would indicate a more severe disability, a 50 percent rating was not warranted.  

Nearly three years later, the VA scheduled the Veteran another foot examination in September 2013.  The examiner noted that the Veteran had pain accentuated on use, and characteristic calluses. The examiner noted that the Veteran had decreased longitudinal arch height on weight bearing, marked deformity of the foot, marked pronation of the foot, and weight bearing line fall over or medial to the great toe.  No evidence of inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation was noted. Orthotic supports relieved the Veteran's characteristic calluses, but not his marked pronation.  Marked deformity of the foot, including pronation is noted in both the 30 percent and 50 percent rating criteria.  In comparing the severity of the Veteran's condition, the Board finds that the disability more closely approximated the 30 percent rather than 50 percent rating since the Veteran had on mild, rather than extreme, tenderness of the plantar surfaces of the feet, there was no evidence of involvement of the Achilles tendon, and that Veteran's symptoms were relieved, at least in part, with the use of orthotics.  

Following the September 2013 VA examination, the Veteran underwent a private evaluation by Dr. A. K. in May 2014.  At first glance, the examination was devoted to pes planus, but focused on other conditions that affected the Veteran's ability to walk for prolonged periods including radiculopathy and an ankle disability.  The examiner noted that the Veteran used a cane for support.  The examiner reported that the Veteran had pain on manipulation and use of feet.  He had swelling on use.  However, there was no evidence of characteristic calluses or extreme tenderness of plantar surfaces of either foot.  The examiner noted decreased longitudinal arch height on weight bearing, marked deformity of the foot, and weightbearing line falling over or medial to the great toe.  Despite these symptoms, the examiner found that they were all relieved with arch supports and/or other orthotics.  As in previous examinations, there were no abnormalities of the Achilles tendons, as would be seen in a condition warranting a 50 percent disability rating.  

The Veteran returned to VA for another foot examination in February 2015 with a report prepared associated with the claims file in March 2015.  This examination revealed symptoms similar to previous examinations.  He had bilateral pain on use and manipulation, swelling of the foot, extreme tenderness bilaterally on plantar surfaces, and decreased longitudinal arch height of both feet.  The Veteran also had pain on weight bearing and non-weight bearing.  The Veteran's symptoms were relieved with arch supports and/or other orthotics. There was no evidence of characteristic calluses. Again, the Board found these findings more closely approximated a 30 percent rather than 50 percent rating since there continued to be no evidence of an impairment of the Achilles tendons and there was improvement in symptoms with the use of orthotics.

In October 2015, the Veteran testified as to the severity of his foot disability at a Board hearing.  Although the Veteran generally argued that his condition had worsened, and he was on the cusp of initiating physical therapy, the Veteran's responses to question indicate that there was not a significant change in his condition from the previous treatment and examinations.  The Veteran maintained that he had relief with an orthotic he obtained outside of VA.  He reported the shoes and inserts provided by VA were heavy and caused him difficulty walking, but found a pair of shoes that worked for him to the point where he could walk up to a mile before having foot pain.   In order for the Board to increase a rating, the Veteran would have to demonstrate both a significant worsening of the foot disability as evidence by some involvement of the Achilles tendons coupled with no relief in symptoms with the use of orthotics.  To date, the Veteran has made statements to the contrary.  Therefore, the Board finds the schedular rating for bilateral pes planus is limited to 30 percent.

B.  Metatarsalgia

In addition to considering the diagnostic code for bilateral pes planus, the Board considered whether any other diagnostic codes that may be applicable.  The February 2015 VA examiner diagnosed the Veteran with bilateral metatarsalgia.  The examiner opined that due to pes planus and stretching of plantar fascia, the Veteran developed plantar fasciitis.  Due to progression of plantar fasciitis, he developed an altered gait pattern that caused the development of metatarsalgia.  A 10 percent rating is provided for anterior metatarsalgia (Morton's disease), unilateral or bilateral under Diagnostic Code 5279.  In light of the fact that the metatarsalgia is a progression of the service-connected pes planus and its symptoms are separate and distinct from those associated with the pes planus, a separate 10 percent rating under DC 5279 is warranted. This is the maximum schedular rating for metatarsalgia under DC 5279, regardless of whether the disability is unilateral or bilateral.  See 38 C.F.R. § 4.71a, DC 5279.

Based upon the evidence in this case, the date of the exact onset of the metatarsalgia cannot be determined with any certainty. The earliest that it can be factually ascertained that diagnosed metatarsalgia was present so as to warrant a rating under DC 5279 is February 26, 2015, the date of the examination. Hence, a separate 10 percent rating for bilateral metatarsalgia is warranted since February 26, 2015.

Aside from consideration of metatarsalgia, there is no indication that the Veteran has symptoms or conditions related to his pes planus that should be evaluated under another diagnostic code.  In fact, since there are diagnostic codes directly applicable to the nature of his service-connected disabilities, there is no need to consider whether other codes would be more pertinent.

C.  Skin Disability 

Prior to January 29, 2015, the Veteran's skin disability was evaluated under two different Diagnostic Codes to evaluate the Veteran's diagnosed dermatitis and eczema of the hands and arms (7806) and tinea pedis of the feet (7813-7806), as noted below:

7806  Dermatitis or eczema.

	Less than 5 percent of the entire body or less than 5 percent of exposed 
		areas affected, and; no more than topical therapy required during the 
		past 12-month period	0
	
	At least 5 percent, but less than 20 percent, of the entire body, or at 
		least 5 percent, but less than 20 percent, of exposed areas affected, 
		or; intermittent systemic therapy such as corticosteroids or other 
		immunosuppressive drugs required for a total duration of less than 
		six weeks during the past 12-month period	10

	20 to 40 percent of the entire body or 20 to 40 percent of exposed areas 
		affected, or; systemic therapy such as corticosteroids or other 
		immunosuppressive drugs required for a total duration of six weeks 
		or more, but not constantly, during the past 12-month period	30

	More than 40 percent of the entire body or more than 40 percent of 
		exposed areas affected, or; constant or near-constant systemic therapy 
		such as corticosteroids or other immunosuppressive drugs required 
		during the past 12-month period	60

	Or rate as disfigurement of the head, face, or neck (DC 7800) or scars 
		(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
		predominant disability.

Topical corticosteroids constitute systemic therapy.  Johnson  v. McDonald, No. 27 Vet. App. 496, 502 (2016).

Tinea Pedis of the feet was originally rated under Diagnostic Code 7813 as follows: 

7813  Dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of 
		feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of 
		inguinal area (jock itch), tinea cruris): 
	
Rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.

The RO rated the tinea pedis under 7806 for dermatitis as the predominant disability.

Prior to January 29, 2016, the RO granted the skin disabilities each a noncompensable rating.  Since January 29, 2016, the skin disabilities of the feet, hands, and arms were evaluated as one disability under Diagnostic Code 7806, with a 10 percent rating.   

1.  Prior to January 29, 2015

In June 2006, the Veteran attended an initial evaluation with a VA dermatologist after an emergency room referral for lesions on his hands and feet.  He reported having intermittent symptoms since 1991.  He reported being prescribed triamcinolone to apply to his hands to stop itching and Loprox cream to apply to his feet to improve scaling.   The Veteran's dermatologist considered prescribing the Veteran systemic antifungals, however, the Veteran moved out of state before treatment was initiated.  An examination of the Veteran's hands revealed multiple papules and vesicles on the palm of his hands, and lateral surfaces, and dorsal aspect of his fingers, as well as scaling on his lateral and medial surface of his feet bilaterally consistent with tinea.  

When the Veteran returned to Arkansas, the Veteran reported the reoccurrence of the skin condition in a September 2009 dermatology appointment.  In September 2009, the Veteran was first evaluated at the Central Arkansas VA Healthcare System.  The evaluator noted that the Veteran had fungal skin infections of the hands and feet.  

The following month in October 2009, the Veteran attended another dermatology appointment to evaluate his dermatophytosis.  The Veteran reported a recurring skin issue.  When he performed wet work, the Veteran reported a flare up of the skin condition on his hands with blisters and painful cracks.  However, when he washed his hands more frequently and was not performing wet work, he saw an improvement.  When his skin was evaluated, the dermatologist noted that the Veteran had hyperpigmented and hyperkeratotic plaques of the face, neck, arms, hands, feet, and between the fingers and the web spaces.  The feet were clearer with some maceration between the toes of the left foot. The dermatologist prescribed the Veteran pompholyx for his hands, and Lamisil for his tinea pedis.  

In November 2009 letters from two employers (E. H. and L. M.) and the Veteran's mother (B. W.), all observed a rash break out on the Veteran's body, especially on his hands, arms, and feet.  L. M. was not aware of any problems that the rash caused in the Veteran's job performance for the roofing company.  During work at a restaurant, the Veteran would wear latex gloves to avoid coming in contact with hot water and/or chemicals, but would still break out.  

Despite attending multiple dermatology appointments, the first one evaluating the affected area of the skin disabilities occurred in January 2010 when the RO scheduled the Veteran for a VA examination.  

At the January 2010 VA skin examination, the Veteran provided a brief history of treatment.  The Veteran reported seeing a dermatologist the last month.  Previously, the Veteran was felt to have irritant contact dermatitis of his hands from frequent washing with mild underlying idiopathic reaction.  The Veteran was treated with Clobetasol ointment, a highly potent corticosteroid, at night with occlusion.  He also reported a history of tinea pedis that was being treated with Lamisil cream.  The Veteran reported that the skin rash was present most of the time, but that it tended to wax and wane; this statement is consistent with his later Board testimony. 

Examination of the skin revealed hyperpigmented and hyperkeratotic plaques primarily in the web spaces between the fingers and lower aspect of the fingers.  The feet revealed maceration between the toes of his feet consistent with tinea pedis.  The examiner opined that the skin disabilities involved approximately 1 percent of his total body surface area, and less than 2 percent of exposed body surface area. Based on this assessment, the Veteran's skin disability affecting his feet was consistent with a noncompensable rating with the use of anti-fungal topical creams.  On the other hand, the skin condition affecting the hands and arms warranted a 10 percent rating.  This condition, eczema of the hands, required the use of Clobetasol, used to treat inflammation and itching from a variety of skin conditions.

In July 2012, the Veteran attended a dermatology appointment at West Los Angeles VAMC. The examination noted small follicular based papules that were bilateral and symmetrically visible on dorsal surface of arms, hyperpigmented patches with xerosis were also observed on the dorsal hands and arms.  The examiner also observed hyperpigmented patches on dorsal feet with two excoriations on left dorsal foot with slight lichenification.  Tinea pedis was absent and dermatitis was mild.  In spite of a description of the state of the Veteran's condition, no assessment was made as to the percentage affected of the entire body and/or exposed area, which is necessary to rate the Veteran's skin disability.

The Veteran's use of topical corticosteroids continued into 2013.  West Los Angeles treatment records from 2013 note the active prescription of triamcinolone acetonide (also referenced as TAC), a corticosteroid.  

In September 2013, the RO scheduled the Veteran for another VA skin examination.  The examination noted that the Veteran had a history of dyshidrotic eczema and tinea pedis.  The Veteran reported itching and rash on his hands and athletes feet that were chronic since service.  The examiner noted that the condition did not cause any disfigurement to head, face or neck. He was prescribed oral medications and a topical corticosteroid.  The Veteran reported constant or near constant use of the corticosteroid during a flare up.  The examiner also noted that the Veteran's dyshidrotic eczema was constant or near constant.  However, the Veteran did not indicate the frequency or length of these flares ups, which is necessary to determine the length of topical corticosteroid usage over a 12-month period.  Tinea pedis was also noted.  

In the 2013 VA skin examination, the examiner evaluated the tinea pedis and eczema separately.  Both conditions continued to cover less than 5 percent of both the total body area and exposed area, which is consistent with the 2010 VA skin examination.  The examiner also noted that there was no change to the conditions. Therefore, a 10 percent rating continued to be warranted for the skin disability of the hands and arms due to the use of topical steroids, and a noncompensable rating for the skin disability affecting the Veteran's feet.

In subsequent dermatology screenings, conducted in October 2013 and September 2014 at the West Los Angeles VAMC, the Veteran continued to demonstrate dermatitis and eczema on his hands and arms.  However, the tinea pedis had resolved.  He continued to use prescribed topical corticosteroids to manage his flare ups.  Unfortunately, these records failed to provide additional information needed to properly rate the severity of the skin condition as noted in the formal VA examinations scheduled by the RO.  

In conclusion, based on the available records prior to January 29, 2015, the Board finds that the Veteran was entitled a noncompensable rating and no higher for tinea pedis based on percentage of affected area and use of anti-fungal medications, and to a compensable 10 percent rating for eczema of the hands and arms based also on the percentage of affected area and use of topical corticosteroids.  Higher ratings require a larger area affected of the total body or exposed area or in the alternative, more aggressive use of immunosuppressive drugs or corticosteroids, which was not shown during this period.

2.  Since January 29, 2015 

In January 2015, the Veteran underwent a VA examination.  The examiner identified that the Veteran had a history of dermatitis and eczema on his hands, arms, and feet.  The Veteran complained that the symptoms worsened with outbreaks occurring three to four times per year lasting up to a week, which would indicate use of medication for less than six weeks.   During an outbreak or flare-up, the Veteran will use topical medications until the skin condition resolves.  In sum, the Veteran used a corticosteroid for less than six weeks, and not constantly.  When physically evaluated, the examiner noted that the Veteran's dermatitis covered 5 to 20 percent of the Veteran's total body area, and 5 to 20 percent of the Veteran's exposed area.  Eczema covered less than 5 percent total body area, and exposed area between 5 to 20 percent.  The examination indicated a progression of the dermatitis noted on hands, feet and arms. Based on these results, the Veteran's skin condition warranted a 10 percent rating.  

In a subsequent March 2015 West Los Angeles VAMC dermatology visit (found in Virtual VA claims filed), the Veteran demonstrated improvement in his skin condition on his hands and arms with no active lesions shown.  He continued to use a topical corticosteroid for flare ups.  However, No assessment of affected area was made during this appointment and no statement as to the length of flare ups were noted.   

At the October 2015 Board hearing, the Veteran indicated that outbreaks sometimes last longer than reported at the January 2015 VA skin examination, but it still appears they require treatment of six weeks or less.   He reported that he had three outbreaks the past 12-months lasting approximately two weeks, sometimes, more, sometimes less.  Based on his assessment, at most, the Veteran would use corticosteroids for 6 weeks and at best some time less than six weeks during a 12-month period and only during flare ups.   Ultimately, the Board finds the Veteran's statements more closely approximate a 10 percent rather than 30 percent rating, because he acknowledged that the eczema flare-ups sometimes take less than two weeks to treat.

At the hearing, the Veteran indicated there were additional treatment records in the making since he had upcoming appointments in November 2015, which he contended would demonstrate worsening.  Unfortunately, the Board has no evidence that the Veteran actually attended those appointments.  In considering evidence that the Board knows exists, including the Veteran's lay statements, there has been no change in medication regimen, he continues to use a combination of corticosteroids and anti-fungal medications for the past 12 years, and the affected area (hands, arms, and feet) remained the same without spreading to other areas of the body.  Without evidence of a larger area affected or the use of a more aggressive drug therapy, and additional flare-ups, the Board maintains the 10 percent rating.  

D.  Extraschedular Considerations 

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, the VA may refer a case to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 
38 C.F.R. § 3.321(b)(1).

The Board finds referral of bilateral pes planus and a skin disability of the feet, hands and arms for extraschedular consideration unnecessary. The rating criteria for bilateral pes planus addresses functional limitations caused by pain with use and manipulation, and limited weight bearing. The rating criteria for the skin disability bases severity on type of treatment and percentage of total body area or exposed area affected.  Examinations conducted on the Veteran's behalf have adequately shown the severity of the Veteran disabilities is addressed by the current rating criteria.   To date, the Veteran has had no involvement of the Achilles tendon and was able to improve his condition with orthotics.  The skin disability at worse has resulted in affecting between 5 and 20 percent of the total body area and exposed area and the use of topical corticosteroids for less than six weeks in a 12 month period.  Therefore, the rating criteria are adequate.  

Even if the Board finds symptoms that were not encompassed by the rating criteria for either his foot or skin disability, neither disability has significantly interfered with his ability to sustain or maintain employment nor have they resulted hospitalizations.  For both the skin and foot disabilities, the symptoms of these conditions did not significantly impair his work as evidence by the 2010, 2013 and 2015 VA examinations noting limitations caused by these disabilities, but without a finding that either disability precludes obtaining or maintaining gainful employment.  His foot disability has been found to limit prolonged standing and walking, which would likely limit the Veteran sedentary work.  The Veteran reported having issues doing wet work as an aggravating factor of his skin disability, but with more frequent hand washing, his symptoms improved.  Furthermore, the Veteran has never been hospitalized. Both conditions are regularly monitored with outpatient treatment.  

The Board also considered whether a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). As opposed to the discussion above, based on consideration of bilateral pes planus disability and the skin disability, such a referral could be considered based on the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  Here, the Veteran has focused his contentions on specific issues related to his foot and skin disabilities rather than on amalgamation of symptoms that could be associated with other service-connected impairments. 

III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to claims on appeal in November 2009 notices. As the content of the notice letters fully complied with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including pertinent post-service medical records, including VA examination reports. There is no indication of the existence of any additional relevant evidence that has not been obtained. Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records in existence that could impact the factual determinations relevant to this appeal (the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  

At the October 2015 hearing, the Veteran referenced the scheduling of appointments in November 2015 that would be pertinent to his claim.  The Board gave the Veteran 60 days to submit additional records.  The duty to assist binds VA to obtain records that it knows are in existence.  More than 60 days have passed, and the Veteran has not submitted any additional treatment records as claimed, or any notice that additional treatment records are in existence that the Board must obtain.  At this point, whether or not the treatment took place is merely a hypothetical; simply because the Veteran had appointments does not mean that he actually went for treatment.  The hypothetical existence of records does not trigger the need to remand this case for development, since VA is not on notice that relevant records actually exist.

With respect to examinations, the Veteran was provided thorough VA examinations regarding the Veteran's bilateral pes planus and skin disabilities.  The Board finds that these examinations were adequate in that each examiner reviewed the claims file, interviewed and personally evaluated the Veteran to determine the severity of the service-connected disabilities on appeal. Accordingly, there is no duty to provide additional examinations and/or medical opinions. See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2015, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ). In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation. 
23 Vet. App. 488 (2010). They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ fully explained the issue on appeal. The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed psychiatric disabilities as well as the current severity of the Veteran's service-connected disabilities on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In conclusion, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.










Continued on Next Page
ORDER

Service connection for depression and PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial rating in excess of 30 percent for bilateral pes planus is denied. 

A separate 10 percent rating for metatarsalgia is granted as of February 26, 2015, subject to the rules and regulations governing the payment of VA monetary benefits.

Prior to January 29, 2015, a compensable rating for a skin disability of the feet is denied.  

Prior to January 29, 2015, a 10 percent rating for a skin disability of the hands and arms is granted, subject to the rules and regulations governing the payment of VA monetary benefits.   

Since January 29, 2015, a rating in excess of 10 percent for a skin disability of the hands, arms, and feet is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


